         Case 2:19-cv-01387-KJM-EFB Document 4 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LIUDMYLA IEGOROVA,                              No. 2:19-cv-1387-KJM-EFB PS
12                        Plaintiff,
13             v.                                        ORDER
14       VALENTIN PRUGLO,
15                        Defendant.
16

17            On March 19, 2020, the magistrate judge filed findings and recommendations, which were

18   served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed.1

20            The court presumes that any findings of fact are correct. See Orand v. United States, 602

21   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

22   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

23   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

24   Having reviewed the file, the court finds the findings and recommendations to be supported by

25   the record and by the proper analysis.

26   1
       Although it appears from the file that plaintiff’s copy of the findings and recommendations was
27   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28   at the record address of the party is fully effective.
                                                          1
     Case 2:19-cv-01387-KJM-EFB Document 4 Filed 04/24/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:
 2         1. The Findings and Recommendations filed March 19, 2020, are ADOPTED;
 3         2. Plaintiff’s complaint is dismissed without leave to amend; and
 4         3. The Clerk is directed to close the case.
 5   DATED: April 23, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
